ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing to register the words “Slo Flo” as a trade-mark “for lubricating grease for high speed machines”; the ground of the decision being that the words are descriptive of character or quality.
The Examiner pointed out that “the essential properties of lubricating grease for high speed machinery are a high flashing point and viscosity, or the quality of flowing slowly.” Applicant evidently had these properties in mind when, a few days prior to the filing of the application, it adopted this mark.
The decision is affirmed.
Affirmed.